Plaintiffs appeal from an order which denied their motion to review a previous determination pursuant to subdivision (bb) of rule 2 of the Kings County Supreme Court Rules, which marked the action off the General Calendar and placed it on the Deferred Calendar. Order reversed, without costs, and motion to restore action to the General Calendar granted, without costs. In our opinion the proof presented was sufficient to entitle plaintiffs to the relief applied for. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.